DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Bobbitt et al. (Publication Number 20030115218), teaches a system architecture that enables a plurality of underlying file systems running on various file servers to be "virtualized" into one or more "virtual volumes" that appear as a local file system to clients that access the virtual volumes, where the system also enables the storage spaces of the underlying file systems to be aggregated into a single virtual storage space, which can be dynamically scaled by adding or removing file servers without taking any of the file systems offline and in a manner transparent to the clients (see abstract). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “creating a structure for the hierarchical file system including a top-file system and sub-file systems that each include their own hierarchy of files and directories, wherein unique inode numbers are maintained across all of the sub-file systems in the hierarchical file system; tracking directories for the sub-file systems of the hierarchical file system; and creating, using a directory creation policy, a sub-file system of the hierarchical file system containing a unique directory while providing that each directory for the sub- file system resides in only one sub-file system: and upon a request by a particular sub-file system for more inodes without any inodes available, revoking inode numbers from at least one other sub-file system having unused inodes” and similarly in independent claims 12 and 18.
Dependent claims 2-11, 13-17 and 19-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198